DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “medical imaging device” in claims 1, 8, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claims 15-19 includes a number of recitations that are vague and unclear because they refer to elements that are not previously recited or otherwise defined by the preceding claim language, so that it is unclear what is referred to by these recitations or how these elements relate to the rest of the claimed invention. These recitations include “the medical device”, at line 3 of claim 15; “the anatomical tracking structure” at lines 3-4 and 33 of claim 15 and line 6 of claim 19; “the first viewing direction” at lines 4, 6-7, 10, and 17 of claim 15; “the second viewing direction” at lines 4-5, 8, 17-18, and 19-20 of claim 15; “the first tracking representation” at lines 7 and 21 of claim 15 and lines 5-6 of claim 16; “the second tracking representation” at lines 8-9, 19-20, 24, and 25-26 of claim 15, lines 8-9 in claim 16, and lines 5-6 of claim 18; “each tracking representation” at line 2 of claim 17; and “the two viewing directions” at line 3 of claim 17. It is noted that claim 15 does not include the first acquiring operations that is recited in claims 1 and 8, which would appear to provide adequate support for all of these recitations and it is suggested that adding this element to claim 15 would resolve these issues.

Allowable Subject Matter
Claims 1-14 are allowed.
Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses or otherwise teaches determining a complement image data unit and a reverse complement image data unit using first and second images respectively taken from first and second viewing directions and corresponding first and second tracking representations of an anatomical tracking structure, as variously defined by the claimed invention. Further, while Patent No. 11,042,993, which issued from the parent application, includes similar features, none of the claims of the ‘993 patent stipulates the use of similarities to determine a complement image data unit and a reverse complement image data unit as required by the claims of the instant application, so that the instant claims are patentably distinct from those of the ‘993 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
28 October 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665